DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art, Hikmet et al. (US 2016/0266297 A1) teaches a light source emitting a first light into a light guide and a phosphor converter, wherein the light guide and the phosphor converter are disposed side by side.  However Hikmet does not teach the light combiner and the light transmissive member that is provided between the light source section and the light guide.  Prior art (WO2008/078820 A1) teaches the light combiner at the exit faces of several light guides, however even were they combined it fails to teach the light transmissive member.  Claims 2-11 are allowable at least inasmuch as they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/23/2021